  Case 15-38547         Doc 48     Filed 05/03/19 Entered 05/03/19 09:56:37              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-38547
         NIEYPVTIP N JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/12/2015.

         2) The plan was confirmed on 02/10/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/01/2017, 05/24/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/10/2019.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-38547        Doc 48       Filed 05/03/19 Entered 05/03/19 09:56:37                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $9,490.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $9,490.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,463.38
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $426.13
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,889.51

Attorney fees paid and disclosed by debtor:                   $20.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
CITY OF CALUMET CITY             Unsecured      1,200.00       1,460.00         1,460.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         500.00           NA               NA            0.00       0.00
COMCAST                          Unsecured         600.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         200.00      1,093.53         1,093.53           0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         402.00           NA               NA            0.00       0.00
ENHANCED RECOVERY COMPANY        Unsecured         377.00           NA               NA            0.00       0.00
GFC LENDING                      Unsecured      3,675.00           0.00         1,751.24           0.00       0.00
GFC LENDING                      Secured        3,325.00       8,751.24         7,000.00      4,114.59     859.25
ILLINOIS COLLECTION SVC          Unsecured         250.00           NA               NA            0.00       0.00
ILLINOIS TITLE LOANS INC         Unsecured         300.00        100.00           100.00           0.00       0.00
ILLINOIS TITLE LOANS INC         Secured           700.00        700.00           700.00        626.65        0.00
INGALLS MEMORIAL HOSPITAL        Unsecured      1,000.00            NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         250.00           NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         150.00           NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         337.00           NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         337.00           NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         337.00           NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         337.00           NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         337.00           NA               NA            0.00       0.00
PALOS COMMUNITY HOSPITAL         Unsecured         200.00           NA               NA            0.00       0.00
PREMIER BANK CARD                Unsecured         324.00           NA               NA            0.00       0.00
PREMIER BANK CARD                Unsecured           0.00           NA               NA            0.00       0.00
SOUTH SUBURBAN COLLEGE           Unsecured           0.00           NA               NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,000.00            NA               NA            0.00       0.00
SULLIVAN URGENT AID CENTERS      Unsecured         410.00           NA               NA            0.00       0.00
VILLAGE OF DOLTON                Unsecured         337.00      1,350.00         1,350.00           0.00       0.00
VILLAGE OF EVERGREEN PARK        Unsecured         250.00        250.00           250.00           0.00       0.00
VILLAGE OF JUSTICE               Unsecured         500.00        945.00           945.00           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-38547         Doc 48      Filed 05/03/19 Entered 05/03/19 09:56:37                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $7,700.00          $4,741.24           $859.25
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $7,700.00          $4,741.24           $859.25

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,949.77                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $3,889.51
         Disbursements to Creditors                             $5,600.49

TOTAL DISBURSEMENTS :                                                                        $9,490.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
